                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

UNITED STATES OF AMERICA                            )
                                                    )
v.                                                  )       No. 2:13-CR-00037-9-JRG
                                                    )
DEVIN DEONTE BLALOCK                                )

                         MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendant Devin Deonte Blalock’s Pro Se Motion for

Reduction of Sentence Pursuant to Section 404 of the ‘FSA’ of 2018 [Doc. 744] and the United

States’ Response in Opposition [Doc. 747]. For the reasons herein, the Court will deny the motion.

                                      I.    BACKGROUND

       In 2014, Mr. Blalock pleaded guilty to conspiring to distribute or possess with the intent

to distribute at least 280 grams of a mixture or substance containing a detectable amount of crack

cocaine, in violation of 21 U.S.C §§ 846 and 841(a)(1), (b)(1)(B). [Plea Agreement, Doc. 221, at

1; Minute Entry, Doc. 247]. The Court sentenced him to 120 months’ imprisonment, [J., Doc.

345, at 2], a mandatory minimum sentence under§ 841(b)(1)(A). Acting pro se, Mr. Blalock now

moves the Court to reduce his sentence under the First Step Act, Pub. L. No. 115-319, 132 Stat.

5194 (2018). The United States opposes his motion. Having carefully reviewed the parties’

arguments, the Court is now prepared to rule on Mr. Blalock’s motion.

                                    II.    LEGAL STANDARD

       “Federal courts are forbidden, as a general matter, to ‘modify a term of imprisonment

once it has been imposed,’ but the rule of finality is subject to a few narrow exceptions.”

Freeman v. United States, 564 U.S. 522, 526 (2011) (internal quotation omitted). Congress

enacted one of those exception in § 3582(c)(1)(B), which states: “[t]he court may not modify a




Case 2:13-cr-00037-JRG Document 803 Filed 04/12/21 Page 1 of 3 PageID #: 6960
term of imprisonment once it has been imposed except that . . . the court may modify an imposed

term of imprisonment to the extent otherwise expressly permitted by statute.”

       The First Step Act “expressly permits courts to impose a reduced sentence” by applying

retroactively certain provisions of the Fair Sentencing Act, Pub. L. 111–220, 124 Stat. 2372

(2010). United States v. Alexander, 951 F.3d 706, 708 (6th Cir. 2019). Specifically, the First

Step Act states that a court may “impose a reduced sentence as if sections 2 and 3 of the Fair

Sentencing Act . . . were in effect at the time the covered offense was committed.” § 404(b), 132

Stat. at 5222. Section 2 of the Fair Sentencing Act increased—from 50 grams to 280 grams—the

amount of cocaine base necessary to subject a defendant to the 120-month mandatory minimum

sentence under § 841(b)(1)(A). § 2(a)(1), 124 Stat. at 2372.

                                         III. ANALYSIS

       Mr. Blalock provides the Court with little justification for a reduction of his sentence,

claiming only that he should receive a reduction under the First Step Act because his sentence

“was based, at least in part, on crack-cocaine.” [Def.’s Mot. at 2]. In response, the United States

correctly contends that the First Step Act does not entitle Mr. Blalock to a reduction because he

has already received the benefit of the Fair Sentencing Act, which was in effect when the Court

sentenced him. [United States’ Resp. at 2]. Indeed, the Court sentenced Mr. Blalock in 2014, and

the Fair Sentencing Act was already in effect then. See Dorsey v. United States, 567 U.S. 260,

270 (2012) (stating that “[t]he Fair Sentencing Act took effect on August 3, 2010”). The Court

imposed a sentence in accordance with the Fair Sentencing Act, having sentenced Mr. Blalock

to 120 months’ imprisonment for conspiring to distribute or possess with the intent to distribute

280 grams or more of crack cocaine. See id. at 269 (“The [Fair Sentencing] Act increased the

drug amounts triggering mandatory minimums for crack trafficking offenses . . . from 50 grams


                                                2

Case 2:13-cr-00037-JRG Document 803 Filed 04/12/21 Page 2 of 3 PageID #: 6961
to 280 grams in respect to the 10-year minimum.”). He is therefore not entitled to a reduction

under the First Step Act. See § 404(c), 132 Stat. at 5222 (“No court shall entertain a motion made

under this section to reduce a sentence if the sentence was previously imposed . . . in accordance

with the amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010.”).

                                       IV.   CONCLUSION

       Mr. Blalock fails to establish that he is eligible for a sentence reduction under the First

Step Act. His pro se motion [Doc. 744] is therefore DENIED.

       So ordered.

       ENTER:


                                                    s/J. RONNIE GREER
                                               UNITED STATES DISTRICT JUDGE




                                                3

Case 2:13-cr-00037-JRG Document 803 Filed 04/12/21 Page 3 of 3 PageID #: 6962
